Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 8, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9056676 B1 to Wang (“Wang”) in view of U.S. Pub. No. 20210080260 A1 to Tremblay et al (“Tremblay”).


Regarding claim 1, Wang teaches a method, comprising: determining a jarring event (potential collision with tree 430) associated with a vehicle (120; see fig. 4 at least); determining that a drone (110) is level relative to an aerial vehicle platform of the vehicle (see figs. 1 – 7 at least); determining that the vehicle is level relative to a subordinate surface (col. 12, lines 36 – 49 at least).

While Wang teaches drone (UAV) calibration (note col. 33, lines 30 – 46 at least), Wang is not explicit on calibrating, based on the drone being level relative to the aerial vehicle platform of the vehicle and the vehicle being level relative to the subordinate surface, a gyroscope or an accelerometer.

However, Tremblay teaches, in the same field of endeavor of aerial vehicle calibration, calibrating, based on a drone being level relative to an aerial vehicle platform of a vehicle and the vehicle being level relative to the subordinate surface, a gyroscope or an accelerometer (144 - ¶¶0040, 0080 at least).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to have modified Wang’s teaching by calibrating the gyroscope or the accelerometer in order to prevent inaccurate planning or unsafe/hazardous situations.

Regarding claim 16, Wang teaches a system, comprising: a processor; and a memory for storing instructions – command signals - (col. 2, lines 55 – 61; col. 13, line 53 – col. 14, line 18; col. 23, line 52 – col. 24, line 48 at least), the processor executing the instructions to: determine a jarring event (potential collision with tree 430); determine when a drone (110) is level relative to an aerial vehicle platform of a vehicle (120); determine when the vehicle is level relative to a subordinate surface (see figs. 1 – 7 at least - (col. 12, lines 36 – 49 at least). 

Wang is not explicit on transmitting a signal by the calibration controller to calibrate a gyroscope or an accelerometer.

However, Tremblay teaches, in the same field of endeavor of aerial vehicle calibration (using a controller – figs. 17-18), calibrating, based on a drone being level relative to an aerial vehicle platform of a vehicle and the vehicle being level relative to the subordinate surface, a gyroscope or an accelerometer (144 - ¶¶0040, 0080 at least).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to have modified Wang’s teaching by calibrating the gyroscope or the accelerometer in order to prevent inaccurate planning or unsafe/hazardous situations.

Regarding claims 5, 19, Tremblay further teaches determine vehicle acceleration data; and transmit the vehicle acceleration data (¶0049, 0052, 0061 at least) to the drone controller for input into a calibration routine used to calibrate the gyroscope or the accelerometer of the drone.

Regarding claims 6 and 20, Tremblay further teaches apply a smoothing function to smooth (filter) the acceleration data and improve the calibration of the gyroscope or the accelerometer of the drone (¶¶0052, 0160).

Regarding claim 8, Tremblay further teaches wherein determining the jarring event includes detecting a threshold exceeding change to an acceleration of the vehicle (¶¶0130, 0134 at least).

Allowable Subject Matter
Claims 9 – 15 are allowed.

Claims 2 - 4, 7, 17 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In the context of aerial vehicle sensor calibration, the prior art of record fail to teach, in combination with other limitations, establishing vehicle-to-drone communication between a calibration controller of a vehicle and a drone controller of a drone; determining when the vehicle is on level ground, wherein when the vehicle is not on level ground a message is transmitted to a driver of the vehicle to relocate the vehicle; determining an offset when the vehicle cannot be leveled; and transmitting a signal from the calibration controller to the drone controller to calibrate a component of the drone, the drone controller using the offset as an input to a calibration routine.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/         Primary Examiner, Art Unit 3663